 

 

1 .
AO 199A (Rev. 12/ 11- EDCA [Fresno}) Order Setting Conditions of Release Page | of Pages

 

UNITED STATES DISTRICT COURTE= ei]

 

ah
for the i BS ibe Boers
Eastern District of California OCT 28 2019
CLERK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA, EASTERN DISTRICT OF CALIFORNIA

BY

 

DEPUTY CLERK

Case No. 1° (AM) COIN BRS

l

' Vv.

NIGHOLAS LWWCICU LOZ PAID

“i
\

ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s rélease is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at! ULSD (C- DRUc, (< . THOMPSON

Place

400 Sout ViRewiA ST. RM 200 Rexw SU. SFO) 2143

on NOVEM BETR 8, 301% © SOO om . DUTY MAGISTRATE,
Date and Time UULDEE. .

If blank, defendant will be notified of next appearance.

 

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

 
! ‘ .
AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

LOZANO, Nicholas Lucky
Doc. No. 1:19-MJ-00199-EPG
~ ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety
of other persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked
* below:

M (6) The defendant is placed in the custody of:
: Name of person or organization _‘ Felicia Barrera
who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the

appearance of the defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the
defendant violates any cqnditions of releas¢-or disappears.

 

wi (a) report on a regular basis to the following agency:

Me (7) The defendant must:
Pretrial Services and comply with their rules and regulations;

vj (b) report in person.to the Pretrial Services Agency on the first working day following your release from
custody;
Mi (c) reside with your third-party custodian at her residence and not move or be absent from this residence for

‘more than 24 hrs. without prior approval of PSO; travel restricted to Eastern District of California, unless
otherwise approved in advance by PSO;

My (d) report any contact with law enforcement to your PSO within 24 hours;
Mi (e) cooperate in the collection of a DNA sample;
vj (f) not associate or have any contact with co-defendants or gang members, unless in the presence of counsel
: or otherwise approved in advance by the PSO; ,

Mi (g) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

Mi (h) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other
dangerous weapon; additionally, you must provide written proof of divestment of all
, firearms/ammunition, currently under your control;

wi (i) submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the

testing services based upon your ability to pay, as determined by the PSO;

M4 (jj) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of any
prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not be
used;

wv (k) participate in a program of medical or psychiatric treatment including treatment for drug or alcohol
dependency, as approved by the PSO; you must pay all or part of the costs of the counseling services

based upon your ability to pay, as determined by the PSO;

| MI ‘(1) check in and maintain contact with your assigned social worker as directed;
Mi ‘(m) not apply for or obtain a passport or any other traveling documents during the pendency of this case; and,
Mi ‘(n) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the

conditions of release, the following sum of money or designated property: A $25,000 unsecured bond
cosigned by his cousin, Felicia Barrera.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

ADVICE OF PENALTIES AND SANCTIONS

 

| TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more ‘than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or |
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence, |
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;
(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not
more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

 

set forth above.
(Defer éndant °s Siggiatare - :
Directions to the United States Marshal
( LJ) The defendant is ORDERED released after processing. ‘

Date: lo ALE -(4 HI OL, F

Judicial Officer's Signature

Sheila K. Oberto, United States Magistrate Judge

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY — U.S. MARSHAL

 
